UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             

 BDG Gotham Residential, LLC, et al.,

                       Plaintiffs,
                                                               19-cv-6386 (AJN)
                –v–
                                                               20-cv-3199 (AJN)
 Western Waterproofing Company, Inc., et al.,
                                                                    ORDER
                       Defendants.




 Western Waterproofing Company, Inc.,

                       Plaintiff,

                –v–

 Zurich American Insurance Company, et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

       If any party intends to oppose the motion of Starr Indemnity & Liability Company and

Navigators Insurance Company to intervene in No. 20-cv-3199 (Dkt. No. 113), they should

inform the Court by ECF letter no later than June 4, 2021.

       SO ORDERED.


    Dated: June 1, 2021
           New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
